ROTHENBERG, C.J.
Parley Jay Paskett (“Paskett”) entered into a negotiated plea with the State on January 26, 2015, wherein he pled guilty to two counts of second degree murder, one count of possession of a firearm by a convicted felon, and one count of armed home invasion robbery, in exchange for a twenty-five-year state prison sentence with a twenty-year minimum mandatory, followed by five years of reporting probation. On February 21, 2017, Paskett filed a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging numerous grounds of ineffective assistance of counsel. We affirm, without further elaboration, the trial court’s thorough and well-reasoned order.
Affirmed.